        Case
4/14/2021       1:20-cv-00320-JMS-DML             Document
                           Saeed and Little, LLP Mail - Fwd: Nieves107-2
                                                                    v. Carmel Filed  04/30/21
                                                                              Clay Schools,        Page
                                                                                            MEET AND     1 ofCOMMUNICATION
                                                                                                     CONFER   4 PageID #: 561


                                                                                           Annie Alonso <annie@sllawfirm.com>
                                                                A
  Fwd: Nieves v. Carmel Clay Schools, MEET AND CONFER COMMUNICATION
  1 message

  Jonathan Little <jon@sllawfirm.com>                                                    Tue, Apr 13, 2021 at 5:43 PM
  To: Annie Alonso <annie@sllawfirm.com>, Gaby Olshemski <gaby@sllawfirm.com>, Jessica Wegg <jessica@sllawfirm.com>



    ---------- Forwarded message ---------
    From: Jonathan Little <jon@sllawfirm.com>
    Date: Wed, Jul 8, 2020 at 8:11 AM
    Subject: Nieves v. Carmel Clay Schools, MEET AND CONFER COMMUNICATION
    To: Jessica Williams Schnelker <jschnelker@cchalaw.com>
    Cc: Kelly Cain <KCain@cchalaw.com>, jessica@sllawfirm.com <jessica@sllawfirm.com>, ribon@sllawfirm.com
    <ribon@sllawfirm.com>, gbdavis@gbd.law <gbdavis@gbd.law>, smandarich@gbd.law <smandarich@gbd.law>, Libby L.
    Roberts <lroberts@cchalaw.com>


    Jessica -
    Next week is fine to talk about this, but generally:

    a. Your decision to limit the productions to August 2017 to July 2018 is totally arbitrary and is inappropriate; we have
    every right to get everything Carmel has on Goelz - you have no good faith reason for withholding all of Goelz emails in
    your client's possession. Further, as for post-July 2018 documents, we are clearly alleging that our client was injured by
    the Carmel Schools ostracizing her and her family - that damage is ongoing and all post-2018 communication responsive
    to our requests is relevant and likely admissible to support our claims that Carmel Clay, particularly their swimming
    community, circled the wagons to make Gabriela's life miserable.

    b. Our Title 9 claim is based on Carmel's 41 year history of having child rapists coach their swim teams and not doing
    anything about it - so the info about Ray Lawrence et al is entirely germaine to that claim and you guys know it - you can
    not make Rule 11 accusations against me and then not produce the documents that support the accusations in our
    complaint.

    c. The settlement agreements we requested are available as public information - we could make an APRA request and
    get them, but that is unnecessary - so just please produce them. Also, just FYI, I have no intention of keeping these
    documents confidential if I have to get them through an APRA request.

    d. Carmel has a serious problem of coaches raping kids generally - again we know of a soccer coach, a cross country
    coach, and a basketball coach, in addition to the numerous swim coaches who have been criminally charged or publicly
    accused of raping children - again, you cannot make Rule 11 accusations against me then hide the documents which
    clearly validate the accusations in our complaint. Please produce all the documents in your client's possession for any
    coach, or teacher who has allegations of raping students at the Carmel Clay Schools. There is a public need to get these
    documents into the record to protect future children - for example, Carmel knew Ray Lawrenece was a rapist but then let
    him go on to Speedway and have access to kids there for over a decade, the public has a right to know who is teaching
    their children and clearly Carmel has no problem passing rapists to other school systems.

    e. You over-designated documents as confidential - some of the most ridiculous include documents like public
    announcements of child athletes who got great grades; please revise your designation of confidential documents.

    There is a lot of discovery to do in this case - let's get on with it.


    On Wed, Jul 8, 2020 at 9:25 AM Jessica Williams Schnelker <jschnelker@cchalaw.com> wrote:

      Hi Jon,




https://mail.google.com/mail/u/1?ik=5a9494c2bb&view=pt&search=all&permthid=thread-f%3A1696963189357548837&simpl=msg-f%3A16969631893…   1/4
        Case
4/14/2021       1:20-cv-00320-JMS-DML             Document
                           Saeed and Little, LLP Mail - Fwd: Nieves107-2
                                                                    v. Carmel Filed  04/30/21
                                                                              Clay Schools,        Page
                                                                                            MEET AND     2 ofCOMMUNICATION
                                                                                                     CONFER   4 PageID #: 562
      We are tied up in depositions and other deadlines the remainder of this week. Can we set a call on this Monday
      morning before the pretrial conference with the Court? We would appreciate a more succinct list of any issues you find
      with the responses before the call so that we can walk through each of them individually.



      Thanks,



      Jessica



      Jessica Williams Schnelker | Attorney

      Church Church Hittle + Antrim
      Two North Ninth Street
      Noblesville, IN 46060

      P: 317.773.2190 | F: 317.773.5320
      cchalaw.com




      From: Jonathan Little <jon@sllawfirm.com>
      Sent: Tuesday, July 7, 2020 8:30 PM
      To: Kelly Cain <KCain@cchalaw.com>
      Cc: jessica@sllawfirm.com; ribon@sllawfirm.com; gbdavis@gbd.law; smandarich@gbd.law; Libby L. Roberts
      <lroberts@cchalaw.com>; Jessica Williams Schnelker <jschnelker@cchalaw.com>
      Subject: Re: Nieves - Discovery Responses



      Jessica



      Never mind I found the attachments - my mistakes



      We are going to have a lot of meet and confers and motions to compel coming - your decision to limit the time frame of
      your discovery searches from August 2017- to July 2018 is arbitrary and inappropriate for starters..What time shall we
      have our meet and confer call? I am free tomorrow morning, most of the day Thursday and Friday.



      Jon



      On Tue, Jun 30, 2020 at 4:47 PM Kelly Cain <KCain@cchalaw.com> wrote:

         Good afternoon all,




https://mail.google.com/mail/u/1?ik=5a9494c2bb&view=pt&search=all&permthid=thread-f%3A1696963189357548837&simpl=msg-f%3A16969631893…   2/4
        Case
4/14/2021      1:20-cv-00320-JMS-DML             Document
                          Saeed and Little, LLP Mail - Fwd: Nieves107-2
                                                                   v. Carmel Filed  04/30/21
                                                                             Clay Schools,        Page
                                                                                           MEET AND     3 ofCOMMUNICATION
                                                                                                    CONFER   4 PageID #: 563
           Attached please find the School’s RFP Responses and Exhibit Index. Below please find the link to the responsive
           e hibit The link i et to e pire on July 30th The pa word i Nieve RFPRe p630 Plea e let me know if there
           are any issues accessing the link.



           https://cchalaw-my.sharepoint.com/:f:/p/kcain/El63TsgXQyRDtDJd2m2591ABDbfIfHJyDzUdf72Pytx2PQ?e=RPKRiQ



           Thank you,

           Kelly Cain

           Legal Assistant

           Kelly Cain | Legal A    i tant

           Church Church Hittle + Antrim
           Two North Ninth Street
           Noblesville, IN 46060

           P: 317.773.2190 | F: 317.773.5320
           cchalaw.com




      --

      Jon Little

      Attorney At Law

      Saeed & Little, LLP

      #189 - 133 W Market St

      Indianapolis, IN 46204

      (812) 320-3367




    Jon Little
    Attorney At Law
    Saeed & Little, LLP
    #189 133 W Market St
    Indianapolis, IN 46204
    (812) 320-3367


    --
    Jon Little
    Attorney At Law
https://mail.google.com/mail/u/1?ik=5a9494c2bb&view=pt&search=all&permthid=thread-f%3A1696963189357548837&simpl=msg-f%3A16969631893…   3/4
        Case
4/14/2021      1:20-cv-00320-JMS-DML             Document
                          Saeed and Little, LLP Mail - Fwd: Nieves107-2
                                                                   v. Carmel Filed  04/30/21
                                                                             Clay Schools,        Page
                                                                                           MEET AND     4 ofCOMMUNICATION
                                                                                                    CONFER   4 PageID #: 564
    Saeed & Little, LLP
    #189 - 133 W Market St
    Indianapolis, IN 46204
    (812) 320-3367




https://mail.google.com/mail/u/1?ik=5a9494c2bb&view=pt&search=all&permthid=thread-f%3A1696963189357548837&simpl=msg-f%3A16969631893…   4/4
